          Case 8:19-cr-00200-TDC Document 26 Filed 04/01/19 Page 1 of 1



=================================================================


           UNITED STATES DISTRICT COURT
      --------------- DISTRICT OF MARYLAND ---------------


                                        APPEARANCE

UNITED STATES OF AMERICA

v.                                            CASE NUMBER: 13-1789-JKS

ERIC EOIN MARQUES

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for James Dorsey. I certify that I am

admitted to practice in this court.



Date: April 1, 2019
                                                                      /s/
                                                        BRENDAN HURSON, #28179
                                                        Assistant Federal Public Defender
                                                        100 South Charles Street
                                                        Tower II - 9TH Floor
                                                        Baltimore, Maryland 21201
                                                        Phone: (410) 962-3962
                                                        Fax: (410) 962-0872
                                                        Email: brendan_hurson@fd.org
